On Application for -Rehearing.
Watkins, J.
The District Judge maintained a plea of no cause of action and dismissed the plaintiffs’ suit, and they having appealed we reversed his decree — a majority of the justices entertaining the opinion that the petition disclosed a cause of action.
The result of our decision is that the cause will be reinstated and remanded for trial according to law; and in the lower court it will have the same status that it had before this appeal was taken— the plea of no cause of action being omitted.
We have decided no issue in the case. Those issues made, as well as those which may be hereafter raised therein, will be considered and determined by the District Judge; as they will be completely at large. But, while expressing this view, we do not abandon or intend to modify the views which the majority of the justices entertained, originally — i. e., that the plaintiffs’ petition discloses a cause of action.
Mr. Justice Blanchard not having participated in the original opinions' and decision of the cause, takes no part in this opinion, and Mr. Justice Breaux adheres to his original views.